BOND, C.
This case is' the cross-appeal of the city and presents for consideration the same questions decided in the case of the same title reported at page 659' of this report. For the reasons given in that ease, the same judgment will be entered in this case which was specifically directed to be entered in that ease, and the cause is reversed and remanded for that purpose.
PER CURIÁM. — The foregoing opinion by Bond, C., in División One is adopted as the opinion of the Court in Bane.-
All concur except Graves and Brown, JJ., who dissent for the reasons expressed by Graves, J.;in his dissenting opinion in the St. Louis cases, 235 Mo. 99.